ON PETITIONS FOR REHEARING
In the above entitled cases, the Brouilette case being reported in 65 P.2d at page 223, and the Ashton case in the same volume at page 235, the plaintiff in error has filed petitions for rehearing, both of which will be disposed of in one opinion, as the cases arise from the same state of facts. *Page 167
We have carefully examined the petitions and briefs filed in support thereof and we find nothing therein that requires any extended comment. Except for the claim that this Court failed in the original opinions to give due consideration to the authorities cited by the plaintiff in error in its original briefs, the petitions for rehearing and the briefs consist of little more than a reiteration of the position originally taken by the gas company, namely, that the evidence is insufficient. We are still of the same opinion now that we held when the cases were originally decided, that the evidence is sufficient to sustain the juries' verdicts.
In the opinion in the Brouilette case, in discussing the evidence of the plaintiff as to the gas company's having been notified of the gas leakage, we stated that defendant (the gas company) contended that such evidence tended to prove a cause of action different from the one pleaded. Counsel says we erred in that statement; that his contention was and is that the evidence did not tend to prove any cause of action whether pleaded or unpleaded. While we believe that our original statement is correct, nevertheless, what we said in the Brouilette case on this question would be equally applicable under either contention.
Counsel says we gave "full faith and credit" to the testimony of some of the plaintiffs' witnesses. We deny this. We only pointed out that the jury had a right to give credit to the testimony of the plaintiffs' witnesses and that the jury had evidently done so.
We are accused by counsel of not considering the authorities cited by him on the question of failure of proof. In this, he is mistaken. The fact that we did not discuss in our opinion these authorities is no proof that they were not considered. The writer of the original opinions read every case cited by counsel. We did not *Page 168 
discuss them because we deemed it unnecessary and in order to shorten the opinions.
In conclusion, we wish to say that we gave very careful and painstaking consideration to the decision of these cases. Numerous conferences were held to discuss different phases of the cases, and we earnestly and conscientiously endeavored to arrive at the correct solution. We hope we have succeeded, and we believe we did. We see no reason why the rehearing should be granted, and, therefore, the same is denied.
Rehearings denied.
BLUME, Ch. J., and KIMBALL, J., concur.